EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 7/12/2022.
The application has been amended as follows: 

1. 	(Currently Amended) An installation tool for installing[[of the]]a cranial flap fixation device, comprising a driving part, a loading part and an over torque protection mechanism disposed between the driving part and the loading part; wherein the driving part drives the loading part to rotate by the over torque protection mechanism and the loading part is used for tightening the cranial flap fixation device; wherein when [[the]]a torque of the driving part acting on the over torque protection mechanism is larger than [[the]]a threshold value, the over torque protection mechanism will be separated from the driving part and/or the loading part; wherein a closed accommodating cavity is formed between the driving part and the loading part, and the over torque protection mechanism is disposed in the accommodating cavity; wherein the over torque protection mechanism comprises a thin column fixed on a bottom surface of the driving part; the loading part includes a groove with an upward opening, the groove and the bottom surface of the driving part form the closed accommodating cavity, and a baffle is disposed in the groove; the loading part is driven to rotate through cooperation of the thin column and the baffle; when a torque of the driving part acting on the over torque protection mechanism is larger than the threshold value, the thin column will be broken and/or the thin column will fall off from the bottom surface of the driving part.
2. 	(Currently Amended) The installation tool 
3. 	(Canceled) 
4. 	(Canceled) 
5. 	(Currently Amended) The installation tool 1[[4]], wherein a plurality of baffles are disposed in the groove, and the plurality of baffles divide the closed accommodating cavity into a plurality of chambers
6. 	(Currently Amended) The installation tool a[[the]] bottom surface of the driving part, the guide tube connects a[[the]] lower end face of the loading part and an[[the]] upper end face of the driving part, a boss located below the loading part is disposed on the outer wall of the guide tube, and a[[the]] side wall of the guide tube is [[also]] opened with an incision.
7. 	(Currently Amended) The installation tool a[[the]] bottom surface of the loading part, and the installation table is set with a locking column.
8. 	(Canceled) 
9.-15.	(Previously Canceled)


II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Zimmerman et al. (US 2010/0107829) discloses torque limiting structure comprising an accommodating chamber (e.g. 22) and torque protection mechanism comprising a thin column (14) capable of separating/shearing and extending from a bottom surface (e.g. Fig. 3), but fails to disclose at least a baffle and a relationship between the baffle and the thin column, as claimed. There would have been no obvious reason to modify the Zimmerman et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Zimmerman et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Zimmerman et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775